 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GULAMNABI VAHORA,                                  No. 1:19-cv-00912-DAD-SKO
12                       Plaintiff,
13            v.                                         ORDER RE: DISMISSAL WITHOUT
                                                         PREJUDICE OF PLAINTIFF’S
14    VALLEY DIAGNOSTIC LABORATORY                       RECEIVERSHIP CLAIM (FIRST CLAIM
      INC.                                               FOR RELIEF)
15
                         Defendant.
16

17

18          On August 27, 2019, Plaintiff filed a Notice of “Voluntary Dismissal of the First Cause of

19   Action for a Receiver Without Prejudice Pursuant to Fed. R. Civ. P. 41(a)(1).” (Doc. 16.)

20          In relevant part, Rule 41(a)(1)(A)(ii) provides as follows: “[A] plaintiff may dismiss an

21   action without a court order by filing. . . (ii) a notice of dismissal before the opposing party serves

22   either an answer or a motion for summary judgment.” Fed. R. Civ. P. 41(a)(1)(A). “The plaintiff

23   may dismiss some or all of the defendants, or some or all of his claims” through a Rule 41(a)(1)

24   stipulation. Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Such stipulation may

25   be made orally in open court. See Carter v. Beverly Hills Savings & Loan Association, 884 F.2d

26   1186, 1191 (9th Cir. 1989); Eitel v. McCool, 782 F.2d 1470, 1472-73 (9th Cir. 1986).

27          Because Plaintiff has voluntarily dismissed his receivership claim under Federal Rule of

28   Civil Procedure 66 (First Claim for Relief) (Doc. 1 ¶¶ 43–62), without prejudice under Rule
 1   41(a)(1)(A)(i), and Defendant has not served an answer or a motion for summary judgment, that

 2   claim has been DISMISSED. Fed. R. Civ. P. 41(a)(1)(A).

 3            This case shall remain OPEN pending resolution of Plaintiff’s remaining claims against

 4   Defendant.

 5
     IT IS SO ORDERED.
 6

 7   Dated:     September 2, 2019                                /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
